Brent, J.,
delivered the opinion of the Court.
Most of the questions which have been presented in the argument in this case, are hot before us. They must be left for a decision when they properly arise, and when all the parties interested are in Court. Mrs. Stockett is not a *58party to these proceedings, and any view which we might now hold in relation to her right of' dower in the lands in question would be clearly obiter dictum, and not binding upon her. She has not united with her husband in the mortgages which he has made, and there is no reason or necessity that she should have been made a party in this cause. This Court'has sometimes, to prevent future litigation, expressed an opinion upon matters not necessarily in the case, but it is never done against the declared wish of either of the parties to the case before them. The complainant insists that her case should not be encumbered and delayed by a question of' dower, which depends upon the contingency of survivorship, and where the party most interested, the wife, is not before the Court. We shall, therefore, make no further reference to this question. The Circuit Court refused to consider it, and in so doing, committed no error.
The mortgagor, Stockett, before he obtained the fee in the lands mortgaged, acquired the life estate, which a certain Mrs. McPherson had in them, for the payment annually during her life, of the sum of three hundred dollars, in half-yearly instalments, with the power reserved of distress in case of default, and the question arises whether this life estate so held by him is included in the mortgages. It is a familiar rule of law, that deeds are to be construed most strongly against the grantor, and favorably to the granteee. In the first mortgage, the terms of conveyance are, that he “does g.rant, bargain and sell, to the said William F. Worthington, his heirs, and assigns, all that tract or parcel of land, lying and being in Anne Arundel County, and known as Primrose Farm,” and in the second, that he “does hereby grant, bargain and sell to the said William R. Goodman, and his heirs, all that land, &c., constituting the farm of said Stockett, known as Primrose.” The reasonable construction to be placed upon this important part of the grant is, that it conveys *59the interest of the grantor, whatever it is, in the lands in question. In the very able work of Sheppard, in discussing' the exposition of deeds, it is said, “if one have divers estates in land, (as for life and in fee,) and he make any charge or grant upon or out of it, this (grant or charge) shall issue out of all his estates. And if one have a possession and an ancient right, and grant a rent charge out of the land, or make a lease of the land, this (grant or charge) shall issue out of both estates, (Perlc., sec. 592,) (i. e., shall be binding on the estates as an estate, and amount to a conformation as to the right), and it shall enure from him having several estates, as it shall enure from several persons having the same estates, viz., Different estates in themselves respectively.” 1 Shep. Touch., 85 (to), 30 Law Lib., 169. This rule so forcibly put applied to the deeds in question renders their construction an easy one. Whatever the estate and interest of the grantor was in the lands in question, it passed to the grantee under them. If he was possessed of an estate for life and in fee in the “ Primrose Farm,” the conveyances he has made of that farm carried over to the grantee both estates, the estate for life subject of course to the terms and stipulations upon which he held it.
But it is said that a reference in the mortgages, to the deeds only which conveyed a fee to Stockett, excludes and excepts the life estate which he held under the agreement and purchase from the tenant for life. We do not so construe these mortgages. The reference to the deeds is not by way of limiting the quantity of the estate mortgaged, but is made for the purpose of designating and describing the land conveyed. The words used in the second mortgage as follows, “being the same parcels of land described and mentioned as conveyed to said Stockett by three several deeds of conveyance, viz., &c., ” certainly can only be construed in this sense. Nor do we think that any other interpretation can be fairly given, as against a grantee, to *60the reference to the deed from Worthington in the first mortgage. These deeds are manifestly referred to for the purpose of giving a more certain description of the land and its location, and cannot be accepted as excluding or excepting from the mortgages in question any other interest which Stockett has in the land than that which was conveyed to him by these deeds.
(Decided 13th June, 1877.)
After the commencement of the proceedings in this case and the filing of the answer, the defendant Stockett, on the 13th of April, 1875, executed to certain trustees, for the benefit of his creditors, a deed, in which his wife united, of all his property, except certain reservations to her in consideration of the surrender of her right of dower. On the 8th of February, 1876, these trustees filed a petition, and with it their deed as an exhibit, asking to be admitted as parties defendants in this suit. The Circuit Court refused their application, and passed an order dismissing their petition. We can see no reason why they should have been admitted as parties. They are assignees under a voluntary deed made to them pendente lite, and subject to all the equities of the defendant. They stand in no better position than the person under whom they claim, and can set up no defence which he cannot. Their rights. are entirely in subjection to his, and to admit them as parties now would delay the complainant’s proceedings, and could not change the result as against this defendant. If assignees pendente lite can claim the right of becoming parties, the litigation, by successive assignments, might be rendered interminal. Sedgwick vs. Cleaveland, 7 Paige, 290; Story’s Eq. Plea., sec. 156.
The complainant in this case has proceeded with regularity to obtain a decree, and we find nothing in the record which should subject her to further delay and costs. We will thereupon affirm the decree of the Circuit Court.

Decree affirmed.